Citation Nr: 1101933	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-11 057	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of heat stroke.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and A.A.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to January 1995.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) 
which denied service connection for residuals of heat stroke, 
posttraumatic stress disorder (PTSD), and degenerative joint 
disease.  

In a subsequent February 2009 rating decision, the RO granted 
service connection for PTSD and left knee strain (previously 
claimed as degenerative joint disease).  Therefore those issues 
are no longer on appeal.

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge in October 2010; the hearing 
transcript has been associated with the claims file.  During the 
hearing, the Veteran and his representative clarified that the 
only remaining issue on appeal was entitlement to service 
connection for residuals of heat stroke.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

Service treatment records show that the Veteran was hospitalized 
for a heat stroke in July 1993.  The Veteran's body temperature 
was noted to have reached 108 degrees.  The Veteran was seen with 
reoccurring heat problems in June 1994.  His military 
occupational specialty was changed and he was restricted from 
long-term exposure to heat.  

The Veteran has reported that he suffered a cardiac arrest at the 
time of his heat stroke.  He also claims that he has liver and 
kidney damage and hypertension secondary to his heat stroke.  The 
Veteran reports that he has current heat intolerance with 
associated symptoms of an increased heart rate, dizziness, ashen 
skin, and a decrease in sweating secondary to his in-service heat 
stroke.  He reports that his heat intolerance is getting 
progressively worse.

The Veteran was afforded a VA general medical examination in 
January 2009.  Although the Veteran's symptomatology due to heat 
stroke was noted, and he was noted to have heat stroke with 
significant effects on his usual occupation; the VA examiner did 
not clearly identify any currently diagnosed disabilities that 
are residual of the Veteran's in-service heat stroke.  A January 
2009 examination for the evaluation of the Veteran's hypertension 
shows that the Veteran did not have any evidence of cardiac 
damage at the time of examination.  However, the VA examiner did 
not address other reported residuals of the Veteran's heat 
stroke.  The Board finds, therefore, that a supplemental VA 
examination is necessary to clearly identify any currently 
diagnosed disabilities residual to Veteran's in-service heat 
stroke; and to address his reports of heat intolerance and 
associated symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
supplemental VA examination within the 
appropriate specialty to determine if the 
Veteran has any currently diagnosed 
disabilities residual of his in-service heat 
stroke.  All tests and studies deemed 
necessary should be accomplished and clinical 
findings should be reported in detail.  The 
claims folder must be made available to the 
examiner for review before the examination.  
The examiner must review the entire claims 
file to include service treatment records and 
lay evidence provided by the Veteran.  

The examiner should list all current 
diagnoses manifested by the Veteran 
pertaining to his claimed residuals of heat 
stroke, to include any liver and kidney 
damage; hypertension; and/or heat intolerance 
with associated symptoms of an increased 
heart rate, dizziness, ashen skin, and a 
decrease in sweating.

For each identified diagnosis, the examiner 
should render an opinion as to whether any 
currently diagnosed disorder is at least as 
likely as not related to the Veteran's in-
service heat stroke.   

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear rationale for 
his or her opinion with references to the 
evidence of record and must provide a 
discussion of the facts and medical 
principles involved.  

2.  The RO/AMC should review the examination 
report to ensure that it is in complete 
compliance with this remand. If deficient in 
any manner, the RO/AMC must implement 
corrective procedures at once.

3.  After all development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence.  If the benefits 
sought are not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case, 
and should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
